Citation Nr: 9907075	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Eligibility for flight training benefits pursuant to 38 
U.S.C.A., Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1981 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative determinations by the 
Vocational Rehabilitation and Counseling (VR&C) Office in 
Cheyenne, Wyoming and the VR&C Division of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

REMAND

Initially, although the veteran's disability claims folder, 
which was forwarded for review of his current appeal, 
contains certain Xerox copies which appear to have been taken 
from his original VA vocational rehabilitation folder, the 
original VA vocational rehabilitation folder itself was not 
forwarded for review.  The Board cannot conduct an adequate 
appellate review of the issue presented in the absence of the 
original VA vocational rehabilitation file.  While 
information forwarded with the veteran's VA disability claims 
folder contains a significant amount of discussion regarding 
the veteran's participation in VA vocational rehabilitation, 
the Board cannot rely on such secondary evidence without also 
having access to the original vocational rehabilitation file. 

In this appeal, the veteran essentially contends that VA 
should pay for all costs and expenses associated with flight 
training which he completed at the Casper Air Service in 
conjunction with his VA VR&C approved course of study in a 
two-year Associate Degree program at Casper College.  It is 
indicated that Casper College and Casper Air Service entered 
into a joint venture to offer this two-year program in 
aviation.  All aspects of the educational program to be 
conducted by Casper College were approved as part of a 
program of VA vocational rehabilitation.  However, all costs 
and expenses of actual flight training to be conducted by the 
Casper Air Service were not approved by VA VR&C and the 
veteran was so instructed at the time his formal 
rehabilitation plan was contracted and approved in October 
1991.  The veteran proceeded in accordance with the terms of 
this VA VR&C contract but apparently incurred as private 
expense all of the costs of actual flight training performed 
at Casper Air Service and then later, after completion of the 
entire course of study, requested that VA retroactively 
reimburse him for these costs.  

The RO has pointed out that Appendix A to DVB Circular 22-81-
8 (October 14, 1981), provided that, except for veterans 
already approved and enrolled in such a course, veterans who 
later enrolled in a degree program in the field of aviation 
which would include required flight training would not 
receive reimbursement for flight training that began after 
October 1, 1981.  As explained by the RO, apparently in 
accordance with this directive, at the time that the veteran 
initially contracted for VA vocational rehabilitation in 
1991, VA was not authorized to pay the cost of flight 
training in any degree program in the field of aviation, 
Casper Air Service was not approved by VA, Casper Air Service 
was not approved by any State vocational rehabilitation 
agency, and Casper Air Service was not approved (at least for 
certain purposes) by the Federal Aviation Administration 
(FAA).  The veteran apparently completed this particular VA 
VR&C training some time in 1992.  

However, the Statement of the Case indicates that flight 
training was again approved for VA VR&C purposes in May 1993 
but there is no documentation associated with the claims 
folder in this regard, nor is there any indication what the 
actual effective date was for reinstitution of VA VR&C flight 
training.  The Board would find it very helpful if the RO was 
able to provide copies of the relevant DVB circulars 
referenced in their Statement of the Case and especially to 
provide a copy of the law or regulation which specifically 
reauthorized VA VR&C flight training in May 1993, including 
specific reference to the effective date of that law or 
regulation.

In a June 1994 written statement, the veteran made reference 
to a "Circular 20-90-9 #13" and stated that this circular 
indicated that for a four-year period beginning in September 
1990 and ending in September 1994, eligible individuals might 
receive educational assistance allowance for the pursuit of 
vocational flight training.  This reference by the veteran 
has not been addressed by the RO.

Finally, in an advisory opinion apparently provided by an 
individual at the VA Central Office Vocational Rehabilitation 
and Counseling Service in December 1994, it was indicated 
that the veteran had failed to initiate a timely appeal, 
specifically to file a Notice of Disagreement, within one 
year after VA notified the veteran of its decision not to pay 
for flight training (apparently in October 1991).  It was 
suggested that this issue be clarified but there is no 
further discussion of the timeliness of the veteran's current 
appeal anywhere on file.  One question presented is whether, 
at the time of the veteran's initial agreement to an October 
1991 VA vocational rehabilitation plan, at which time a 
course of VA vocational rehabilitation was approved (although 
it was also indicated that flight training costs would not be 
covered), the veteran was then and there apprised of his 
appellate rights including notification of the necessity that 
he file a formal Notice of Disagreement within one year of 
that administrative determination.  Some comment on this 
question would be helpful.  If the veteran was in fact then 
notified of his appellate rights, copies of that notification 
should be included in the vocational rehabilitation file.  

Accordingly, for these reasons, the case is REMANDED to the 
RO for the following actions:

1.  Initially, the veteran may be invited 
to submit any additional evidence or 
argument he may have with respect to his 
claim that VA should pay him for the 
costs of flight training which he 
personally incurred with the Casper Air 
Service in 1991 through apparently 1992.  
Any evidence or arguments submitted 
should be associated with the claims 
folder.

2.  The RO must obtain the original copy 
of the veteran's VA vocational 
rehabilitation file which apparently is 
maintained at a VA satellite office in 
Cheyenne, Wyoming.  After conducting a 
review of this file, the RO should then 
conduct any additional development 
necessary which should include at a 
minimum obtaining hard copies of all 
applicable laws, regulations or VA 
circulars (in the appropriate time frame) 
which have been or are relied upon to 
deny the veteran's claim.  This would 
include DVB Circular 21-81-8, appendix A.  
The RO should also obtain a copy of and 
address the veteran's contention 
regarding "Circular 20-90-9 #13."  The 
RO should also obtain a copy of the law 
or regulation referred to in its 
Statement of the Case which apparently 
resulted in flight training being 
approved for VA vocational rehabilitation 
purposes in or about May 1993.  The 
effective date of this law or regulation 
must be documented.  Thereafter, if the 
benefit on appeal is not allowed, the RO 
should issue a clear and comprehensive 
(not simply updated) Supplemental 
Statement of the Case which contains a 
relevant history of the veteran's VA VR&C 
and which chronologically deals with the 
applicable laws, regulations and/or VA 
circulars which apply in the present 
appeal (with copies included).  If the RO 
finds that the veteran was in fact 
advised of his appellate rights at the 
time his initial VA VR&C plan was 
approved, then the RO should address the 
issue of the timeliness of the instant 
appeal and the allegation by the 
veteran's representative that a VA Form 
119 dated February 11, 1992, constituted 
a timely notice of disagreement.  If, on 
the other hand, the RO does not find that 
timeliness is an issue in this case it 
should clearly state that fact.  The 
veteran and his representative should be 
provided with the Supplemental Statement 
of the Case and provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board including the 
veteran's claims folder and the original 
VA vocational rehabilitation folder for 
complete appellate review.  The veteran 
need do nothing until further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



